Opinion by
Ekwall, J.
The collector’s memorandum states that there .was no compliance with the provisions of section 10.53 (a) and (6), Customs Regulations of 1943. The court held that compliance therewith is a condition precedent to the exemption from duty provided in paragraph 1811, Davies, Turner & Co. v. United States (25 Cust. Ct. 182, C. D. 1283), followed. An examination of the record failing to disclose evidence sufficient to overcome the presumption of correctness attaching to the collector’s classification, the protest was overruled.